DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0191571) in view of Kim (US 2018/0348931)
Regarding claim 1, Lee discloses touch device comprising: 
a touch panel (120, fig. 2-3) including a plurality of X-touch lines (TXE, fig. 2-3) and a plurality of Y-touch lines (RXE, fig. 2-3) crossing each other; 
an X-touch driving part (220, fig. 2-3) simultaneously transmitting at least two of a plurality of X-self signals (TXS from 220, fig. 3) to the plurality of X-touch lines and sequentially transmitting a plurality of X-mutual signals (TXS, fig. 2) to the plurality of X-touch lines (para. 58); and 
a Y-touch driving part (230, fig. 2-3) simultaneously transmitting at least two of a plurality of Y-self signals (TXS from 220, fig. 3) to the plurality of Y-touch lines and transmitting at least two of a plurality of Y-mutual signals (TXS1 and TXS2 in fig. 4) to the plurality of Y-touch lines (para. 69, 17, 23).
Lee fails to disclose a timing diagram, wherein self-signals and the Y-mutual signals each overlap themselves and wherein the X-mutual signals are separated from each other.
Kim discloses wherein the at least two of the plurality of X-self signals (see signals applied to Tx1 and Txn during the Self time period in fig. 15) overlap each other (see fig. 15), and the plurality of X-mutual signals (see signals applied to Tx1 and Txn during the Mutual time periods) are separated from each other (see fig. 15). Kim further discloses wherein the at least two of the plurality of Y-self signals (see signals applied to Rx1 and Rxn during the Self time period in fig. 15) overlap each other (see fig. 15), and the at least two of the plurality of Y-mutual signals (see signals applied to Rx1 and Rxn during the Mutual time periods in fig. 15) overlap each other (see fig. 15).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Kim in the device of Lee. The motivation for doing so would have been to provide the ability to increase the touch sensibility of the device by using both self and mutual capacitive touch driving (Kim; para. 83).
Regarding claim 6, Lee discloses a display device (122, fig. 1) displaying an image; and 
a touch device (120, fig. 1) sensing a touch corresponding to the image, 
wherein the display device comprises: 
a timing controlling part (140, fig. 1) generating an image data, a data control signal and a gate control signal (para. 40); 
a data driving part (160, fig. 1) generating a data voltage using the image data and the data control signal (para. 41); 
a gate driving part (150, fig. 1) generating a gate voltage using the gate control signal (para. 41); and 
a display panel (122, fig. 1) displaying the image using the data voltage and the gate voltage.
The remainder of the claims is rejected for the same reasons as claim 1 above.
Regarding claim 11, Lee fails to disclose a timing diagram having different time periods. 
Kim discloses wherein the touch device is driven through a self-capacitive type during a second section (see Self time period in fig. 12) in a single touch period (see 16.7ms at the top of fig. 12) and is driven through a mutual capacitive type during a third section (see Mutual time period in fig. 12) subsequent to the second section in the single touch period (fig. 12).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Kim in the device of Lee. The motivation for doing so would have been to provide the ability to reduce the parasitic capacitance when display driving and touch driving are performed at the same time (Kim; para. 104-105). 
The remainder of the claim is rejected for the same reasons as claim 1 above.

Claim 2-5, 7-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim view of Brunet (US 2013/0057480).
Regarding claim 2, Lee fails to disclose wherein Y-self and Y-mutual signals are each transmitted in pairs (at least two) sequentially, further wherein both Y-self and Y-mutual are duplicated during scanning.
Brunet discloses wherein the Y-touch driving part sequentially transmits the plurality of Y-self signals (e.g. 410A and 410B in fig. 4) to the plurality of Y-touch lines for scanning (fig. 4 and para. 22; wherein the driving pattern is applied to Y-self signal of Lee) and the plurality of Y-self signals applied to at least one of the plurality of Y-touch lines are duplicated (e.g. 440C and 410D, fig. 4) during the scanning, and wherein the Y-touch driving part sequentially transmits the plurality of Y-mutual signals (e.g. 410A and 410B in fig. 4) to the plurality of Y-touch lines for scanning (fig. 4 and para. 22; wherein the driving pattern is applied to Y-self signal of Lee) and the plurality of Y-mutual signals applied to at least one of the plurality of Y-touch lines are duplicated (e.g. 440C and 410D, fig. 4) during the scanning.  
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Brunet in the device of Lee. The motivation for doing so would have been to provide the ability to improve the SNR resulting in more accurate touch readings (Brunet; para. 21, 24-25; wherein the driving pattern as disclosed in Brunet is applied to the Y-self and Y-mutual driving signals of Lee for more accurate touch readings).
Regarding claim 3, Lee discloses wherein the Y-touch driving part: calculates a Y-coordinate of a touch position from change of capacitance of the plurality of Y-touch lines themselves according to the plurality of Y-self signals (para. 66); and 
calculates a Y-coordinate and an X-coordinate of a touch position from change of capacitance between the plurality of Y-touch lines and the plurality of X-touch lines according to the plurality of Y-mutual signals and the plurality of X-mutual signals (para. 59).  
Regarding claim 4, Lee discloses wherein the X-touch driving part sequentially transmits the plurality of X-mutual signals to the plurality of X-touch lines for scanning (para. 58).
Lee fails to disclose wherein the X-self signals are each transmitted in pairs (at least two) sequentially, further wherein both X-self are duplicated during scanning.
Burnet discloses wherein the X-touch driving part sequentially transmits the plurality of X-self signals (410A and 410B, fig. 4) to the plurality of X-touch lines for scanning and the plurality of X-self signals applied to at least one of the plurality of X-touch lines are duplicated (410C and 410D in fig. 4) during the scanning.
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Brunet in the device of Lee. The motivation for doing so would have been to provide the ability to improve the SNR resulting in more accurate touch readings (Brunet; para. 21, 24-25; wherein the driving pattern as disclosed in Brunet is applied to the X-self driving signals of Lee for more accurate touch readings).
Regarding claim 5, Lee discloses wherein the X-touch driving part: calculates an X-coordinate of a touch position from change of capacitance of the plurality of X-touch lines themselves according to the plurality of X-self signals (para. 65); and 
calculates an X-coordinate and a Y-coordinate of a touch position from change of capacitance between the plurality of X-touch lines and the plurality of Y-touch lines according to the plurality of X-mutual signals and the plurality of Y-mutual signals (para. 59).  
	Claims 7 and 12 are rejected for the same reasons as claim 2 above.
	Claims 8 and 13 are rejected for the same reasons as claim 2 above.
	Claims 9-10 are rejected for the same reasons as claims 4-5, respectively.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN J MISHLER/Primary Examiner, Art Unit 2628